Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 17, 2013 , between Encision Inc., a Colorado corporation (the
“Company”), and the persons and entities named on the executed counterpart
signature pages attached hereto (individually, a “Purchaser” and collectively,
the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between Company and Purchasers (the “Purchase Agreement”).

 

Company and Purchaser hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used and
not otherwise defined herein that are defined in the Purchase Agreement shall
have the meanings given such terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

“Advice” shall have the meaning set forth in Section 6(e).

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Filing Date” means, with respect to the Registration Statement required
hereunder, on or before February 17, 2014.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Act), as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by a Registration Statement, and all other amendments and supplements to
the Prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.

 

“Registrable Securities” means all of (i) the Shares issued pursuant to the
terms of the Purchase Agreement, (ii) the Warrant Shares, and (iii) any shares
of Common Stock issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

--------------------------------------------------------------------------------


 

“Registration Statement” means the registration statement required to be filed
hereunder and any additional registrations statements contemplated in
Section 3(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the Act, as
such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the Act, as
such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in
Section 3(a).

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the Act.

 

2.                                      Resale Registration.  On or prior to the
Filing Date, Company shall prepare and file with the Commission a Registration
Statement covering the resale of the Registrable Securities for an offering to
be made by the Holder(s) on a continuous basis pursuant to Rule 415. The
Registration Statement shall be on Form S-1, or if Company is eligible,
Form S-3, and shall contain substantially the “Plan of Distribution” attached
hereto as Annex A. Subject to the terms of this Agreement, Company shall use its
reasonable best efforts to cause a Registration Statement to be declared
effective under the Act as promptly as reasonably possible after the filing
thereof, and shall use its reasonable best efforts to keep such Registration
Statement continuously effective under the Act until all Registrable Securities
covered by such Registration Statement (i) have been sold, thereunder or
pursuant to Rule 144, or (ii) (A) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 and (B) (I) may be sold without the
requirement for Company to be in compliance with the current public information
requirement under Rule 144 or (II) Company is in compliance with the current
public information requirement under Rule 144, or (iii) no Registrable
Securities are then outstanding, as determined by the counsel to Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
Company’s transfer agent and the affected Holders (the “Effectiveness Period”).
Company shall promptly notify the Holders via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same Trading Day that Company
telephonically confirms effectiveness with the Commission. Company shall file a
final Prospectus with the Commission as required by Rule 424. Notwithstanding
any other provision of this Agreement, if the Staff of the Commission (the
“Staff”) or any SEC Guidance sets forth a limitation on the number of
Registrable Securities permitted to be registered on a particular Registration
Statement (and notwithstanding that Company used diligent efforts to advocate
with the Commission for the registration of all or a greater portion of
Registrable Securities), then

 

2

--------------------------------------------------------------------------------


 

Company shall reduce the number of Registrable Securities to be included in such
Registration Statement (with the prior consent of the Holders as to the specific
Registrable Securities to be removed therefrom) until such time as the Staff and
the Commission shall so permit such Registration Statement to become effective.

 

3.                                      Registration Procedures.

 

In connection with Company’s registration obligations hereunder, Company shall:

 

(a)                                 Not less than five Trading Days prior to the
filing of the Registration Statement and not less than one (1) Trading Day prior
to the filing of any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), Company shall, (i) furnish to Holders copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the reasonable and
prompt review of Holders, and (ii) cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to Holders to
conduct a reasonable investigation within the meaning of the Act. Company shall
not file a Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Holders shall reasonably object in good faith,
provided that Company is notified of such objection in writing no later than
five (5) Trading Days after the Holders have been so furnished copies of a
Registration Statement or one (1) Trading Day after the Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.
Each Holder agrees to furnish to Company a completed questionnaire in the form
attached to this Agreement as Annex B (a “Selling Stockholder Questionnaire”) on
a date that is not less than two (2) Trading Days prior to the Filing Date.

 

(b)                                 (i) Prepare and file with the Commission
such amendments, including post-effective amendments, to the Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and as so supplemented or amended to
be filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible
to any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and as promptly as reasonably possible
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to the Registration Statement (provided that Company may
excise any information contained therein which would constitute material
non-public information as to Holders); and (iv) comply in all material respects
with the applicable provisions of the Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by a Registration
Statement during the applicable period in accordance (subject to the terms of
this Agreement) with the intended methods of disposition by the Holders set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented.

 

3

--------------------------------------------------------------------------------


 

(c)                                  If during the Effectiveness Period, the
number of Registrable Securities at any time exceeds 100% of the number of
shares of Common Stock then registered in a Registration Statement, then Company
shall file as soon as reasonably practicable, an additional Registration
Statement covering the resale by the Holders of not less than 100% of the number
of such Registrable Securities.

 

(d)                                 Notify the Holder of Registrable Securities
to be sold (which notice shall, pursuant to clauses (iii) through (vi) hereof,
be accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably possible (and, in
the case of (i)(A) below, not less than one (1) Trading Day prior to such
filing) and (if requested by any such Person) confirm such notice in writing no
later than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement; and (C) with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to Company that Company believes may be
material and that, in the determination of Company, makes it not in the best
interest of Company to allow continued availability of a Registration Statement
or Prospectus; provided that any and all of such information shall remain
confidential to Holder until such information otherwise becomes public, unless
disclosure by Holder is required by law; provided, further, notwithstanding
Holder’s agreement to keep such information confidential, the Holder makes no
acknowledgement that any such information is material, non-public information.

 

(e)                                  Use its commercially reasonable efforts to
avoid the issuance of, or, if issued, obtain the withdrawal of (i) any order
stopping or suspending the effectiveness of a Registration Statement, or
(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, at the earliest
practicable moment.

 

(f)                                   Furnish to Holders, without charge, at
least one conformed copy of each such Registration Statement and each amendment
thereto, including financial statements and

 

4

--------------------------------------------------------------------------------


 

schedules, all documents incorporated or deemed to be incorporated therein by
reference to the extent requested by such Person, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission;
provided that any such item which is available on the EDGAR system (or successor
thereto) need not be furnished in physical form.

 

(g)                                  Subject to the terms of this Agreement,
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Holders in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to
Section 3(d).

 

(h)                                 Company shall cooperate with any
broker-dealer through which a Holder proposes to resell its Registrable
Securities in effecting a filing with the FINRA Corporate Financing Department
pursuant to FINRA Rule 5110, as requested by the Holder, and Company shall pay
the filing fee required by such filing within two (2) Trading Days of request
therefor.

 

(i)                                     Prior to any resale of Registrable
Securities by Holder, use its commercially reasonable efforts to register or
qualify or cooperate with the Holder in connection with the registration or
qualification (or exemption from the Registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided that Company shall not be required to qualify generally to
do business in any jurisdiction where it is not then so qualified, subject
Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

 

(j)                                    If requested by the Holder, cooperate
with the Holder to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to the Registration Statement, which certificates shall be free, to the
extent permitted by the Purchase Agreement, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as Holder may request.

 

(k)                                 Upon the occurrence of any event
contemplated by this Section 3, as promptly as reasonably possible under the
circumstances taking into account Company’s good faith assessment of any adverse
consequences to Company and its stockholders of the premature disclosure of such
event, prepare a supplement or amendment, including a post-effective amendment,
to the Registration Statement or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If Company notifies the Holder in
accordance with clauses (iii) through (vi) of Section 3(d) above to suspend the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holder shall

 

5

--------------------------------------------------------------------------------


 

suspend use of such Prospectus. Company will use its best efforts to ensure that
the use of the Prospectus may be resumed as promptly as is reasonably
practicable.

 

(l)                                     Comply with all applicable rules and
regulations of the Commission.

 

(m)                             Company may require the Holder to furnish to
Company a certified statement as to the number of shares of Common Stock
beneficially owned by the Holder and, if required by the Commission, the natural
persons thereof that have voting and dispositive control over the Shares.

 

4.                                      Registration Expenses.  All fees and
expenses incident to the performance of or compliance with this Agreement by
Company shall be borne by Company whether or not any Registrable Securities are
sold pursuant to the Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
of Company’s counsel and independent registered public accountants) (A) with
respect to filings made with the Commission, (B) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (C) in compliance with applicable state securities or Blue
Sky laws reasonably agreed to by Company in writing (including, without
limitation, fees and disbursements of counsel for Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and (D) if
not previously paid by Company in connection with an Issuer Filing, with respect
to any filing that may be required to be made by any broker through which a
Holder intends to make sales of Registrable Securities with FINRA pursuant to
FINRA Rule 5110, so long as the broker is receiving no more than a customary
brokerage commission in connection with such sale, (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for Company, (v) Act liability insurance,
if Company so desires such insurance, and (vi) fees and expenses of all other
Persons retained by Company in connection with the consummation of the
transactions contemplated by this Agreement. In addition, Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder. In no event shall
Company be responsible for any broker or similar commissions of Holder or,
except to the extent provided for in the Transaction Documents, any legal fees
or other costs of the Holder.

 

5.                                      Indemnification.

 

(a)                                 Indemnification by Company.  Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, members, partners, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Common
Stock), investment advisors and employees (and any other Persons with a
functionally equivalent role of a Person holding such titles, notwithstanding a
lack of such title or any other title) of each Holder, each Person who controls
each Holder (within the meaning of Section 15 of the Act or

 

6

--------------------------------------------------------------------------------


 

Section 20 of the Exchange Act) and the officers, directors, members,
stockholders, partners, agents and employees (and any other Persons with a
functionally equivalent role of a Person holding such titles, notwithstanding a
lack of such title or any other title) of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (1) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any Prospectus or any form of prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, or
(2) any violation or alleged violation by Company of the Act, Exchange Act or
any state securities law, or any rule or regulation thereunder, in connection
with the performance of its obligations under this Agreement, except to the
extent, but only to the extent, that (i) such untrue statements or omissions are
based solely upon information regarding a Holder furnished in writing to Company
by a Holder expressly for use therein, or to the extent that such information
relates to a Holder or a Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (ii) in the case of
an occurrence of an event of the type specified in Section 3(d)(iii)-(vi), the
use by Holder of an outdated, defective or otherwise unavailable Prospectus
after Company has notified Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by the Holder and prior to the
receipt by Holder of the Advice contemplated in Section 6(e). Company shall
notify the Holder promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which Company is aware.

 

(b)                                 Indemnification by Holders.  In no event
shall the liability of any Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall have the right to assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party

 

7

--------------------------------------------------------------------------------


 

has agreed in writing to pay such fees and expenses; (2) the Indemnifying Party
shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (3) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and counsel to the Indemnified Party shall reasonably believe that a
material conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of no more than one separate counsel shall be
at the expense of the Indemnifying Party). The Indemnifying Party shall not be
liable for any settlement of any such Proceeding effected without its written
consent, which consent shall not be unreasonably withheld or delayed. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.

 

(d)                                 Contribution.  If the indemnification under
Section 5(a) or 5(b) is unavailable to an Indemnified Party or insufficient to
hold an Indemnified Party harmless for any Losses, then each Indemnifying Party
shall contribute to the amount paid or payable by such Indemnified Party, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding

 

8

--------------------------------------------------------------------------------


 

paragraph. Notwithstanding the provisions of this Section 5(d), no Holder shall
not be required to contribute pursuant to this Section 5(d), in the aggregate,
any amount in excess of the amount by which the net proceeds actually received
by such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission, except in the case of fraud by such Holder.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.                                      Miscellaneous.

 

(a)                                 Covenant Regarding Rule 144.  Six months
following the Closing Date, the Company shall cause its counsel to deliver a
customary and typical Rule 144 letter which covers all Purchasers at such
Closing, subject to applicable laws and regulations.

 

(b)                                 Remedies.  In the event of a breach by
Company or by any Holder, of any of their respective obligations under this
Agreement, the Holders or Company, as the case may be, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. Company and the Holders agree that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.

 

(c)                                  No Piggyback on Registrations.  Neither
Company nor any of its security holders (other than the Holders in such capacity
pursuant hereto) may include securities of Company in the Registration Statement
other than the Registrable Securities.

 

(d)                                 Compliance.  Each Holder covenants and
agrees that it will comply with the prospectus delivery requirements of the Act
as applicable to it in connection with sales of Registrable Securities pursuant
to a Registration Statement.

 

(e)                                  Discontinued Disposition.  Each Holder
agrees by its acquisition of Registrable Securities that, upon receipt of a
notice from Company of the occurrence of any event of the kind described in
Section 3(d), Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by Company that the use of the applicable Prospectus (as it may have
been supplemented or amended) may be resumed. Company will use its reasonable
best efforts to ensure that the use of the Prospectus may be resumed as promptly
as it is reasonably practicable.

 

(f)                                   Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by Company and the Holders of at least a majority of the then-outstanding
Registrable Securities.

 

9

--------------------------------------------------------------------------------


 

(g)                                  Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be delivered as set forth in the Purchase Agreement.

 

(h)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
successors. Neither party may assign this Agreement or any rights or obligations
hereunder (other than by merger).

 

(i)                                     No Inconsistent Agreements.  Neither
Company nor any of its Subsidiaries has entered, as of the date hereof, nor
shall Company or any of its Subsidiaries, on or after the date of this
Agreement, enter into any agreement with respect to its securities, that would
have the effect of impairing the rights granted to the Holders in this Agreement
or otherwise conflicts with the provisions hereof. Except as have been properly
waived prior to the date hereof, neither Company nor any of the Subsidiaries has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.

 

(j)                                    Execution and Counterparts.  This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

(k)                                 Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the provisions of the Purchase Agreement.

 

(l)                                     Cumulative Remedies.  The remedies
provided herein are cumulative and not exclusive of any other remedies provided
by law.

 

(m)                             Severability.  If any term, provision, covenant
or restriction of this Agreement is held by a court of competent jurisdiction to
be invalid, illegal, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their commercially reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

(n)                                 Headings. The headings in this Agreement are
for convenience only, do not constitute a part of this Agreement, and shall not
be deemed to limit or affect any of the provisions hereof.

 

[Signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

Company:

 

ENCISION INC.

 

By:

/s/ Patrick Pace

 

Name:

Patrick Pace, MD

 

Title:

Executive Chairman

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

ENCISION INC.

 

COUNTERPART SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT

 

The undersigned hereby acknowledges receipt of a copy of the Registration Rights
Agreement dated December 17, 2013 (the “Purchase Agreement”), by and among
ENCISION INC., a Colorado corporation, and the persons and entities named on the
executed counterpart signature pages attached thereto.

 

 

Dafna Lifescience Select LTD

 

 

 

 

 

 

 

By:

/s/ Nathan Fischel

 

Title:

CEO

 

 

 

 

 

 

 

Dafna Lifescience LTD

 

 

 

 

 

 

 

By:

/s/ Nathan Fischel

 

Title:

CEO

 

 

 

 

 

 

 

Dafna Lifescience Market Neutral LTD

 

 

 

 

 

 

 

By:

/s/ Nathan Fischel

 

Title:

CEO

 

 

[Counterpart Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

CMED Partners LLLP

 

 

 

 

 

 

 

By:

/s/ Vern D. Kornelsen

 

Title:

General Partner

 

 

 

 

/s/ Charles E. Sheedy

 

 

 

 

TOM JUDA AND NANCY JUDA LIVING TRUST

 

 

 

 

 

 

 

By:

/s/ Tom Juda

 

Title:

Trustee

 

 

 

 

/s/ Raul P. Esquivel

 

 

 

 

Paul J. McCormick Charles Schwab & Co Inc. Cust IRA Rollover

 

 

 

 

 

 

 

By:

/s/ Paul McCormick

 

Title:

Owner

 

 

 

 

/s/ Alan Budd Zuckerman

 

 

 

 

 

 

 

/s/ Jordan Barrow

 

 

 

 

 

 

 

/s/ Nicholas Sarchese

 

 

 

 

 

 

 

/s/ Kathleen Bette Newton

 

 

 

 

 

 

 

/s/ Gregory J. Trudel

 

 

 

 

 

 

 

/s/ John Halt

 

 

 

 

 

 

 

/s/ Thomas Whitley

 

 

[Counterpart Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Plan of Distribution

 

The Selling Stockholder (the “Selling Stockholder”) of the common stock and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their shares of common stock on any stock exchange, market or
trading facility on which the shares are traded or in private transactions.
These sales may be at fixed or negotiated prices. The Selling Stockholder may
use any one or more of the following methods when selling shares:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  settlement of short sales entered into after the effective
date of the registration statement of which this prospectus is a part;

 

·                  broker-dealers may agree with the Selling Stockholder to sell
a specified number of such shares at a stipulated price per share;

 

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·                  a combination of any such methods of sale; or

 

·                  any other method permitted pursuant to applicable law.

 

Broker-dealers engaged by the Selling Stockholder may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholder (or, if any broker-dealer acts as
agent for Purchaser of shares, from Purchaser) in amounts to be negotiated, but,
except as set forth in a supplement to this Prospectus, in the case of an agency
transaction not in excess of a customary brokerage commission in compliance with
FINRA Rule 2440; and in the case of a principal transaction a markup or markdown
in compliance with FINRA IM-2440.

 

The Selling Stockholder may be deemed underwriter within the meaning of the Act
and any broker-dealers or agents that are involved in selling the shares may be
deemed to be “underwriters” within the meaning of the Act in connection with
such sales. In such event, any commissions received by such broker-dealers or
agents and any profit on the resale of the shares

 

--------------------------------------------------------------------------------


 

purchased by them may be deemed to be underwriting commissions or discounts
under the Act. The Selling Stockholder has informed Company that it does not
have any written or oral agreement or understanding, directly or indirectly,
with any person to distribute the Common Stock. In no event shall any
broker-dealer receive fees, commissions and markups which, in the aggregate,
would exceed five percent (5%).

 

Company is required to pay certain fees and expenses incurred by Company
incident to the registration of the shares. Company has agreed to indemnify the
Selling Stockholder against certain losses, claims, damages and liabilities,
including liabilities under the Act.

 

Because the Selling Stockholder may be deemed an “underwriter” within the
meaning of the Act, it will be subject to the prospectus delivery requirements
of the Act including Rule 172 thereunder. In addition, any securities covered by
this prospectus which qualify for sale pursuant to Rule 144 under the Act may be
sold under Rule 144 rather than under this prospectus. There is no underwriter
or coordinating broker acting in connection with the proposed sale of the resale
shares by the Selling Stockholder.

 

We have agreed to keep this prospectus effective until the earlier of (i) the
date on which the shares may be resold by the Selling Stockholder without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for Company to be in compliance with
the current public information under Rule 144 under the Act or any other rule of
similar effect or (ii) all of the shares have been sold pursuant to this
prospectus or Rule 144 under the Act or any other rule of similar effect. The
resale shares will be sold only through registered or licensed brokers or
dealers if required under applicable state securities laws. In addition, in
certain states, the resale shares may not be sold unless they have been
registered or qualified for sale in the applicable state or an exemption from
the registration or qualification requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholder will be subject to applicable
provisions of the Exchange Act and the rules and regulations thereunder,
including Regulation M, which may limit the timing of purchases and sales of
shares of the common stock by the Selling Stockholder or any other person. We
will make copies of this prospectus available to the Selling Stockholder and
have informed them of the need to deliver a copy of this prospectus to each
purchaser at or prior to the time of the sale.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Encision Inc.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Common Stock”), of
Encision Inc., a Colorado corporation (the “Company”), (the “Registrable
Securities”) understands that Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-1 (the “Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of December 17, 2013 (the “Registration Rights
Agreement”), among Company and Purchasers named therein. A copy of the
Registration Rights Agreement is available from Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 

The undersigned hereby provides the following information to Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.  Name.

 

(a)                                 Full Legal Name of Selling Securityholder

 

 

b)                                     Full Legal Name of Registered Holder (if
not the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:

 

 

--------------------------------------------------------------------------------


 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

 

2.  Address for Notices to Selling Securityholder:

 

 

Telephone:

Fax:

Contact Person:

 

3.  Beneficial Ownership of Registrable Securities:

 

(a)                                 Type and Number of Registrable Securities
beneficially owned (not including the Registrable Securities that are issuable
pursuant to the Purchase Agreement):

 

 

4.  Broker-Dealer Status:

 

(a)                                 Are you a registered broker-dealer?

 

Yes o No o

 

(b)                                 If “yes” to Section 4(a), did you receive
your Registrable Securities as compensation for investment banking services to
Company.

 

Yes o No o

 

Note:      If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

(c)                                  Are you an affiliate of a registered
broker-dealer?

 

Yes o No o

 

(d)                                 If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

 

Yes o No o

 

--------------------------------------------------------------------------------


 

Note:      If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

5.              Beneficial Ownership of Other Securities of Company Owned by the
Selling Securityholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of Company other than the Registrable
Securities listed above in Item 3.

 

(a)                                 Type and Amount of Other Securities
beneficially owned by the Selling Securityholder:

 

 

6.  Relationships with Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with Company (or its predecessors or affiliates)
during the past three years.

 

State any exceptions here:

 

 

The undersigned agrees to promptly notify Company of any inaccuracies or changes
in the information provided herein that may occur subsequent to the date hereof
at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by Company in connection with the preparation or
amendment of the Registration Statement and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

PURCHASER:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------